Exhibit 10c

FORM OF ADDENDUM TO

VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

This is an addendum to the Performance Stock Unit Agreement (the “Agreement”)
entered into between Verizon Communications Inc. (“Verizon” or the “Company”)
and                      (the “Participant”). The effective date of this
addendum is                             , and it shall remain in effect through
                .

1. Purpose. The purpose of this addendum is to describe the terms of an
arrangement between the Participant and the Company wherein the Participant can
earn a long-term incentive payout under the Agreement, based on the extent to
which the Company achieves certain strategic initiatives (as defined in
paragraph 3 below) during the Award Cycle. Except as modified by this addendum,
all of the terms and conditions of the Agreement shall remain in effect.

2. Payment. Subject to the limitation set forth in paragraph 4 below, the
Committee shall have the sole discretion to determine the size of any additional
payment pursuant to this addendum, based on the Company’s achievement of the
strategic initiatives referred to in paragraph 3 below. This addendum and any
payment made in accordance with this addendum are not intended to comply with
the Performance-Based Exception to the tax deductibility limitation imposed by
Code Section 162(m).

3. Achievement of Initiatives. The Committee shall have the sole discretion to
determine whether the Participant is entitled to a payout pursuant to this
addendum and the size of any such payout (subject to the limitations contained
in paragraph 4 below), based on the Company’s achievement during the Award Cycle
of certain strategic initiatives related to: (i) developing Verizon’s executive
talent pool and preparing for Verizon’s succession plan; (ii) maintaining
Verizon Wireless’ market leadership position; (iii) sustaining Verizon’s top
line consolidated revenue growth at 3-5%; (iv) producing double-digit
consolidated earnings growth; (v) participating in and providing leadership to
various industry forums and policy initiatives; and (vi) achieving synergies
from the Alltel acquisition. No payment shall be made pursuant to this addendum
unless the Committee determines that, at the end of the three-year Award Cycle
specified in paragraph 5 of the Agreement, Verizon’s relative total shareholder
return during the Award Cycle met the specific threshold performance requirement
specified in said paragraph 5.

4. Aggregate Limitation. The amount of any payment made under paragraph 6 of the
Agreement (including any amount attributable to stock appreciation and dividend
equivalent units payable under the terms of the Agreement and disregarding any
deferral election) plus the amount of any payment under this addendum
(disregarding any deferral election) shall not exceed the amount that would be
payable under the Agreement assuming that Verizon’s Vested Percentage under
paragraph 5 of the Agreement was equal to 200%.

5. Payment. Any payment pursuant to this addendum shall be made in cash. As soon
as practicable after the end of the             calendar year (but no later than
            ), the Committee shall determine whether an amount is to be paid
pursuant to this addendum and the amount of any such payment. Any such amount
(minus any withholding for taxes) shall be paid to the Participant no later than
            (subject, however, to any valid deferral election that the
Participant has made under the deferral plan (if any) then available to the
Participant). If the Participant dies before any payment due hereunder is made,
such payment shall be made to the Participant’s beneficiary.

6. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan or the Agreement, and the terms of the Plan or Agreement shall apply where
appropriate.